I concur in the opinion of Associate Justice MURRAY and the order of reversal entered thereon. It is regrettable that this cause must be reversed primarily because of the stipulation involved. Except for the trial court's approval thereof, the writer would be inclined to disregard the stipulation as being contrary to a public policy evidenced by regulatory measures and decisions affecting: the trial of causes. The bill of exceptions recites events which did not in fact occur. Actually no objection was made to the improper argument complained of upon this appeal. Actually, the court did not overrule an objection thereto. Had an objection been made there is every reason to believe that the court would have admonished the jury not to consider it. This would have rendered the argument entirely harmless. Ramirez v. Acker, 134 Tex. 647,138 S.W.2d 1054. It is the exceptional case wherein the argument is of such an inflammatory nature that its harmful effect can not be removed by proper action of the trial court.
However, the lower court is vested with an extensive discretion relating to the con, duct of a trial. The use of stipulations approved by the court generally facilitates the trial of causes and promotes the ends of justice. No doubt the stipulation here involved was approved with these ends in view. The greater good demands that the use of approved stipulations be recognized by this Court. We are therefore bound by the wording of the stipulation as it appears in the bill of exceptions. This is true although certain of the parties thereto at the time of the adoption of the stipulation may have had a conception of its construction *Page 798 
which differed from that indicated by its wording. The bill of exceptions discloses a reversible error and we are bound thereby.